No.    81-66

                    I N THE SUPREME COURT OF THE STATE O F MONTANA

                                                         1981




JAY GREEN (FATAL)            ,   MRS.    BECKY
L . GREEN,

                        C l a i m a n t and R e s p o n d e n t ,

                   -vs-

C.   R. ANTHONY COMPANY,                Employer,

             and

TRAVELERS INSURANCE COMPANY,

                        D e f e n d a n t and A p p e l l a n t .




Appeal from:           Workers' Compensation Court, The Honorable
                       W i l l i a m E . H u n t , Judge presiding.


C o u n s e l of R e c o r d :

          For Appellant:

                       Crowley, Haughey,                Hanson,      Toole & Dietrich, Billings,
                       Montana


          For R e s p o n d e n t :

                        John Iwen, G r e a t F a l l s , N o n t a n a




                                                  S u b m i t t e d on B r l e f s :   June 4 f 1 9 8 1




            (JCT     7 1981
Filed;
Mr.   J u s t i c e Fred J . Weber d e l i v e r e d t h e Opinion o f t h e C o u r t


        J a y Green was employed a s manager of Anthony's d e p a r t m e n t

s t o r e i n Plentywood.           Defendant a p p e a l s from t h e d e t e r m i n a t i o n

by t h e Workers' Compensation C o u r t t h a t G r e e n ' s f a t a l i n j u r i e s

a r o s e o u t of and i n t h e c o u r s e of h i s employment when h e was

k i l l e d while r i d i n g h i s personal motorcycle approximately

t h r e e m i l e s n o r t h of Plentywood.           W a f f i r m t h e h o l d i n g of
                                                        e

t h e Workers' Compensation C o u r t .

        Green had been employed a s manager of t h e Plentywood

s t o r e f o r several years p r i o r to the accident.                       The Workers'

Compensation C o u r t found t h a t on t h e d a t e of t h e a c c i d e n t

Green a r r i v e d a t work a t a p p r o x i m a t e l y 8:00 a.m.              Green

s t a t e d t o one o f t h e employees t h a t h i s m o t o r c y c l e was n o t

r u n n i n g p r o p e r l y and t h a t h e s u s p e c t e d t h e e n g i n e m i g h t b e

"carboned up".            A t a p p r o x i m a t e l y 10:30 a.m.      Green a d v i s e d

a n o t h e r s t o r e employee t h a t he was g o i n g t o t h e K l o t h e s

Horse, a r e p a i r shop i n Plentywood.                   T h a t employee t e s t i f i e d

i t was normal p r o c e d u r e t o have c e r t a i n goods r e p a i r e d when

t h e need would a r i s e .         When h e l e f t , Green i n d i c a t e d he

e x p e c t e d t o b e back by 1 1 : O O      a.m.    when t h e u s u a l l u n c h

b r e a k s f o r s t o r e employees were t o commence.                   The t e s t i m o n y

o f t h e owner of t h e K l o t h e s Horse i n d i c a t e d t h a t Green

a r r i v e d on h i s m o t o r c y c l e a t a p p r o x i m a t e l y 10:30 a.m.     and

l e f t a s i n g l e l a d i e s ' shoe f o r r e p a i r s .     Green i n q u i r e d how
l o n g t h e r e p a i r s would t a k e .      The owner a d v i s e d him t h a t i t

would b e a p p r o x i m a t e l y 1 5 t o 2 0 m i n u t e s .      Green r e p l i e d ,

" T h a t ' s g r e a t " and l e f t t h e s t o r e , g i v i n g t h e i m p r e s s i o n t o

t h e owner of t h e K l o t h e s Horse t h a t Green was e x p e c t i n g t o

p i c k t h e s h o e up w i t h i n 1 5 o r 20 m i n u t e s .

        Based on i n q u e s t t e s t i m o n y , t h e Workers' compensation

C o u r t f u r t h e r d e t e r m i n e d t h a t i t was a p p a r e n t t h a t Green
l e f t t h e K l o t h e s Horse and proceeded o u t of Plentywood i n a

n o r t h e r l y d i r e c t i o n on t h e highway.        A t a p o i n t approximately

t h r e e m i l e s n o r t h of Plentywood, Green l o s t c o n t r o l of h i s

m o t o r c y c l e , f e l l t o t h e pavement and s u s t a i n e d f a t a l i n j u r i e s .

Testimony a t t h e i n q u e s t r e v e a l e d t h a t t h e d e c e d e n t w a s

t r a v e l i n g i n e x c e s s of 7 0 mph and n o t wearing a c r a s h h e l m e t ,

and t h a t Green p r o b a b l y l o s t c o n t r o l of h i s m o t o r c y c l e

b e c a u s e t h e damper b a r was o u t of a d j u s t m e n t .

        G r e e n ' s d i s t r i c t manager t e s t i f i e d t h a t a s t o r e manager's

d u t i e s c u s t o m a r i l y i n v o l v e d s u p e r v i s i n g employees, a s s i s t i n g

w i t h s a l e s , h a n d l i n g i n v e n t o r y , customer r e l a t i o n s and

c r e a t i o n of good w i l l .      H e a l s o t e s t i f i e d t h a t Green's

m o t o r c y c l e w a s n o t a company v e h i c l e and t h a t t h e d e c e d e n t

was n o t p a i d m i l e a g e o r reimbursement o r p e r diem of any

type.      H e a l s o t e s t i f i e d t h a t t h e r i s k which he p e r c e i v e d i n

r i d i n g on t h e m o t o r c y c l e was n o t a r i s k o r d i n a r i l y a s s o c i a t e d

w i t h a s t o r e manager's work.              On t h e o t h e r hand, he was a l s o

aware t h a t Green had a m o t o r c y c l e and d i d u s e i t i n t h e

c o u r s e of h i s work a s manager.

        I n i t s c o n c l u s i o n s of l a w , t h e Workers' Compensation C o u r t

included t h e following:

        "4.    ...      However, i n d e v i a t i n g from h i s employment
        t o r i d e h i s motorcycle, it appears t o t h i s Court
        t h a t t h e d e c e d e n t may w e l l have been removing c a r b o n
        from t h e m o t o r c y c l e and t h e r e b y improving i t s p e r -
        formance, a n e r r a n d which c a n be c o n s t r u e d from t h e s e
        f a c t s as a b e n e f i t t o b o t h h i m s e l f and t h e employer.
        The d e c e d e n t h a s used h i s m o t o r c y c l e f o r t h e Company
        i n t h e p a s t , n o t o n l y t h e s a m e day of t h e a c c i d e n t ,
        b u t on o t h e r o c c a s i o n s and w h i l e n o t s p e c i f i c a l l y
        approved by t h e employer i t was n o t s p e c i f i c a l l y
        prohibited.

        "5.      Taking a l l t h e f a c t s most f a v o r a b l e t o t h e
        d e f e n d a n t t h e c o n c l u s i o n of t h i s C o u r t i s t h a t t h e
        a c c i d e n t i n q u e s t i o n d i d occur w i t h i n t h e course
        and scope of t h e d e c e d e n t ' s employment. Any o t h e r
        e x p l a n a t i o n makes less s e n s e i n view of t h e d e c e d e n t ' s
        t o t a l d e d i c a t i o n t o h i s employment and t h e h i g h
        esteem i n which he w a s h e l d by b o t h t h e community and
        by h i s employers. While t h e r e was some c o n f l i c t i n
         t h e t i m e t h e d e c e d e n t might r e t u r n t o h i s job a s
         t e s t i f i e d t o by t h e v a r i o u s w i t n e s s e s , t h e r e i s no
         d o u b t t h a t h i s employer and h i s employees c o n s i d e r e d
         him t o be on d u t y a t t h e time of h i s a c c i d e n t and
         t h a t o t h e r s a l s o b e l i e v e d him t o be on d u t y . "

         I n i t s judgment t h e c o u r t t h e n d e t e r m i n e d t h a t t h e de-

c e d e n t G r e e n ' s widow i s e n t i t l e d t o f u l l b e n e f i t s p r o v i d e d

by t h e Workers' Compensation Act.

        Simply s t a t e d , t h e s i n g l e i s s u e t h i s c a s e p r e s e n t s i s

whether t h e f a t a l a c c i d e n t a r o s e o u t of and i n t h e c o u r s e of

G r e e n ' s employment.           Our f u n c t i o n i n r e v i e w i n g a d e c i s i o n of

t h e Workers' Compensation C o u r t i s t o d e t e r m i n e whether

t h e r e i s s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e f i n d i n g s and

c o n c l u s i o n s of t h a t c o u r t .   W c a n n o t s u b s t i t u t e o u r judgment
                                                e

f o r t h a t of t h e t r i a l c o u r t a s t o t h e w e i g h t of t h e e v i d e n c e

on q u e s t i o n s of f a c t .      Where t h e r e i s s u b s t a n t i a l e v i d e n c e

t o s u p p o r t t h e f i n d i n g s of t h e Workers' Compensation C o u r t ,

t h i s Court cannot overturn t h e decision.                        S t e f f e s v.   93

L e a s i n g Co.,    Inc.,      ( 1 9 7 8 ) , 177 Mont. 83, 580 P.2d 450.

        This case i s s i m i l a r t o t h e S t e f f e s c a s e i n t h a t t h e

defendant claims t h e r e i s n o t s u b s t a n t i a l evidence i n t h e

record t o support t h e conclusion t h a t t h e death occurred

w i t h i n t h e c o u r s e and s c o p e of employment.               The Workers1

Compensation C o u r t found t h a t Green was on a n e r r a n d which

c a n be c o n s t r u e d from t h e f a c t s as a b e n e f i t b o t h t o h i m s e l f

and t h e employer.             I t i s apparent t h a t t h e c o u r t thought t h e

Green c a s e comes w i t h i n t h e " d u a l p u r p o s e " r u l e , which w a s

d e s c r i b e d i n S t e f f e s , 580 P.2d a t 454, a s f o l l o w s :

        " ' T h e d u a l p u r p o s e d o c t r i n e i s t h a t a n employee
        may, w h i l e t r a v e l i n g , b e on a n e r r a n d of h i s own,
        b u t i f he i s a t t h e same t i m e on some s u b s t a n t i a l
        m i s s i o n f o r h i s employer, he may be s a i d t o be
        w i t h i n t h e a m b i t of h i s employment.              The r u l e was
        o r i g i n a l l y l a i d down by J u s t i c e Cardozo, i n t h e
        c a s e of Marks' Dependents v. Gray [ ( 1 9 2 9 ) , 251
N.Y. 90, 167 N.E. 1 8 1 , 182-1831, i n which i t was
        s a i d : 'To e s t a b l i s h l i a b i l i t y , t h e i n f e r e n c e must
        be p e r m i s s i b l e t h a t t h e t r i p would have been made
        though t h e p r i v a t e e r r a n d had been c a n c e l l e d .             . .
        The t e s t i n b r i e f i s t h i s : i f t h e work of t h e
        employee creates t h e n e c e s s i t y f o r t r a v e l , he i s i n
        t h e c o u r s e of h i s employment, though h e i s s e r v i n g
        a t t h e same t i m e some purpose of h i s own.                        . .
        I f , however, t h e work h a s had no p a r t i n c r e a t i n g
        t h e n e c e s s i t y f o r t r a v e l , i f t h e journey would have
        gone forward though t h e b u s i n e s s e r r a n d had been
        dropped, and would have been c a n c e l l e d upon f a i l u r e
        of t h e p r i v a t e p u r p o s e , though t h e b u s i n e s s e r r a n d
        was undone, t h e t r a v e l i s t h e n p e r s o n a l , and p e r -
        sonal the r i s k . ' "

        "'The d o c t r i n e h a s been c o n s i s t e n t l y f o l l o w e d . '
        B l a i r , R e f e r e n c e Guide t o Workmen's Compensation
        Law, 59.21."

        I n t h i s c a s e t h e e v i d e n c e shows t h a t a s manager of t h e

s t o r e , Green i n t h e c o u r s e of h i s employment l e f t t h e s t o r e

w i t h t h e s h o e f o r r e p a i r and took i t t o t h e r e p a i r shop.

There can be no q u e s t i o n t h a t up t o t h i s p o i n t , he was w i t h i n

t h e c o u r s e and s c o p e of h i s employment.                  Having been t o l d

t h a t t h e s h o e would be r e p a i r e d i n 1 5 o r 20 m i n u t e s , Green

concluded t h a t he s h o u l d d r i v e n o r t h of Plentywood, having

g i v e n a c l e a r i n d i c a t i o n t h a t he planned t o b e back t o p i c k

up t h e shoe and t o b e back a t t h e s t o r e w i t h i n l e s s t h a n 30

m i n u t e s , t h a t i s by 1 1 : O O a.m.         W e do n o t know t h e p r e c i s e

p u r p o s e f o r h i s t r a v e l i n g a p p r o x i m a t e l y t h r e e m i l e s n o r t h of

Plentywood.           Because of G r e e n ' s comment a b o u t h i s m o t o r c y c l e

e n g i n e h a v i n g carboned up, i t i s r e a s o n a b l e t o c o n c l u d e t h a t

h i s p u r p o s e was t o f r e e t h e e n g i n e of c a r b o n s o t h a t i t

would r u n b e t t e r .       The c i r c u m s t a n c e s of t h e a c c i d e n t a r e

also consistent with t h a t objective.

        I n A.    L a r s o n , Workmen's Compensation - 521.74
                                                       Law                                 (1978)

t h e r e i s a n e x t e n s i v e d i s c u s s i o n of c a s e s c o v e r i n g l u l l s i n

work and i n j u r i e s o c c u r r i n g d u r i n g such p e r i o d s .          A t page 5-

58, t h e t e x t s t a t e s :

        ". . .    I n t h e North C a r o l i n a c a s e of Watkins v .
        C i t y of Wilmington, t h e c l a i m a n t f i r e m a n , w h i l e
        on h i s l u n c h b r e a k and d u r i n g a 24-hour t o u r of
        duty, attempted t o c l e a n t h e o i l - b r e a t h e r cap
        from an a u t o m o b i l e t h a t belonged t o a f e l l o w
        employee.            The p r a c t i c e of f i r e m e n making minor
        r e p a i r s t o t h e i r a u t o m o b i l e s d u r i n g l u n c h hour
        was w e l l known t o t h e i r s u p e r v i s o r s .           The c l a i m a n t
        a t t e m p t e d t o c l e a n t h e c a p by p u t t i n g g a s o l i n e on
        i t and s e t t i n g i t on f i r e . Af ter t h e f i r e
        had gone o u t , t h e c a p was s t i l l n o t c l e a n , s o
        t h e c l a i m a n t poured more g a s o l i n e on i t . A t
        t h a t p o i n t t h e r e was a n e x p l o s i o n , and t h e
        c l a i m a n t s u f f e r e d f i r s t and second d e g r e e b u r n s
        on h i s f a c e and upper e x t r e m i t i e s . The Supreme
        C o u r t , a f f i r m i n g t h e C o u r t of Appeals, h e l d t h a t
        t h e c l a i m a n t ' s c l e a n i n g of t h e o i l b r e a t h e r was
        a r e a s o n a b l e a c t i v i t y , and t h e i n j u r i e s s u s t a i n e d
        a s a r e s u l t of t h e e x p l o s i o n a r o s e o u t of t h e
        c l a i m a n t ' s employment. T h i s c o n c l u s i o n was
        b o l s t e r e d by t h e f a c t t h a t t h i s k i n d o f p r a c t i c e
        was w e l l known t o t h e p l a i n t i f f ' s s u p e r v i s o r s , who
        n o t only d i d n o t o b j e c t , b u t s p e c i f i c a l l y allowed
        f i r e m e n t o make such minor r e p a i r s d u r i n g t h e i r
        l u n c h hour. "

There a r e s i m i l a r i t i e s between t h e Watkins case and t h e

p r e s e n t Green c a s e .     The f i r e m a n was on d u t y i n ~ a t k i n s t
                                                                                   a

the t i m e of the injury.               Green had n o t l e f t h i s employment

as manager and t h e r e f o r e c a n a l s o b e c o n s i d e r e d t o b e on

d u t y a t t h e t i m e of t h e a c c i d e n t .      I n Watkins t h e f i r e m a n

w a s working on a n a u t o m o b i l e of a f e l l o w employee when
injured.       With Green w e may f a i r l y assume he w a s s e e k i n g t o

remove c a r b o n from h i s m o t o r c y c l e .        The Workers' Compensation

C o u r t found t h a t G r e e n ' s a c t i v i t y was f o r t h e b e n e f i t of t h e

employer a s w e l l a s h i m s e l f which a d d s a n e l e m e n t n o t p r e s e n t

i n t h e Watkins c a s e .

       With Green we n o t e t h e a c c i d e n t happened d u r i n g a s h o r t

l u l l i n h i s employment.            Green c o u l d have accomplished

l i t t l e had h e r e t u r n e d t o h i s s t o r e and been r e q u i r e d t o

l e a v e soon enough t o r e t u r n t o t h e s h o e s t o r e i n 1 5 o r 2 0

minutes.       I n a d d i t i o n , Green was t h e manager of t h e s t o r e .

A s a r e s u l t i t would b e a p p r o p r i a t e f o r Green t o l e a v e t h e

s t o r e t o engage i n v a r i o u s t y p e s of a c t i v i t i e s which a r e

a p p r o p r i a t e f o r s t o r e managers, and which a r e c u s t o m a r i l y

engaged i n , t o i n c r e a s e good w i l l towards t h e s t o r e .                A s an

example, i t would have been r e a s o n a b l e f o r Green t o t a k e 1 5
o r 2 0 m i n u t e s o u t of t h e s t o r e d u r i n g which he c o u l d have

gone t o a r e s t a u r a n t i n Plentywood i n o r d e r t o have a cup of

c o f f e e w i t h o t h e r s i n t h e community.          Had he done s o , and

been i n j u r e d t h r o u g h h i s own n e g l i g e n c e when r e t u r n i n g from

having such cup of c o f f e e , i t would be r e a s o n a b l e t o c l a s s

t h e a c t i v i t y a s i n t h e c o u r s e and s c o p e of employment.

        A s f u r t h e r p o i n t e d o u t i n A.   Larson, Workmen's Compensation

L a w 521.74 a t page 5-56:
         "The leeway accorded a n employee d u r i n g a n en-
        f o r c e d h i a t u s i n h i s work e x t e n d s n o t o n l y t o
        r e s t i n g and s l e e p i n g b u t a l s o t o a c e r t a i n amount
        of wandering around and even u n d e r t a k i n g what
        o t h e r w i s [el m i g h t s e e m t o be d i s t i n c t l y p e r s o n a l
        activities.            I n Penn S t e v e d o r i n g C o r p o r a t i o n v .
        e a r d i l l o ; a h a u l e r who had d i s c h a r g e d h i s
        l o a d and had t e n m i n u t e s t o w a i t b e f o r e he c o u l d
        make a n o t h e r t r i p was wandering a b o u t some f l o a t s
        moored a t a dock watching b a l e s b e i n g unloaded and
        f e l l i n t o t h e w a t e r w h i l e c r o s s i n g from one f l o a t t o
        a n o t h e r . Compensation was awarded.                    The a d d e d - r i s k
        argument was r e j e c t e d , l a r g e l y on t h e t h e o r y t h a t
        t h e r e was custom, a c q u i e s c e d i n by t h e employer,
        f o r h a u l e r s t o wander a b o u t t h e dock d u r i n g t h e i r
        i d l e periods.          T h i s c a s e i s a good i l l u s t r a t i o n of
        t h e growing c a t e g o r y of s i t u a t i o n s , d i s c u s s e d i n
        g e n e r a l terms a t t h e o u t s e t of t h e c h a p t e r , i n
        which t h e ' m u t u a l b e n e f i t ' t h e o r y i s i n a d e q u a t e
        t o e x p l a i n t h e r e s u l t and i n which work connec-
        t i o n must be found i n a combination of known
        human n a t u r e and t h e p a r t i c u l a r c i r c u m s t a n c e s
        and p r a c t i c e s of t h e employment."

Larson r e f e r s t o a number of s i m i l a r c a s e s where a workman h a s

been i n j u r e d d u r i n g a b r e a k o r h i a t u s i n h i s work and where com-

p e n s a t i o n h a s been extended t o such f a c t s i t u a t i o n s .           I n the

Green c a s e w e f i n d t h a t t h e f a c t s show a c l o s e r r e l - a t i o n s h i p t o

employment t h a n i n s e v e r a l of t h e c i t e d c a s e s .          W find there
                                                                              e

i s s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e c o n c l u s i o n of t h e Workers'

Compensation C o u r t .

        C l a i m a n t a r g u e s t h a t i t s motion t o d i s m i s s t h e a p p e a l

s h o u l d be g r a n t e d .   The motion was based upon t h e u n u s u a l

s i t u a t i o n t h a t t h e a p p e l l a n t ' s n o t i c e of a p p e a l was f i l e d on



        l(2nd C i r .      1 9 4 8 ) 165 F.2d 7 8 9 .
F e b r u a r y 1 0 , and on t h e same day c o u n s e l f o r c l a i m a n t f i l e d

a motion f o r r e h e a r i n g .     The n o t i c e of a p p e a l was p r o p e r l y

s e r v e d and f i l e d .   I t i s w e l l e s t a b l i s h e d t h a t t h e f i l i n g of

a n a p p e a l t o t h i s C o u r t s t a y s p r o c e e d i n g s , t h e r e b y removing

j u r i s d i c t i o n from a D i s t r i c t C o u r t o r Workers ' Compensation

C o u r t t o proceed f u r t h e r i n t h e m a t t e r .      McCormick v. McCormick

( 1 9 7 5 ) , 168 Mont. 136, 541 P.2d 765.                  C l a i m a n t ' s motion t o d i s m i s s

t h e appeal i s denied.

       W e hold t h a t s u f f i c i e n t evidence i s p r e s e n t t o support

t h e f i n d i n g and c o n c l u s i o n t h a t t h e d e c e d e n t ' s widow i s

e n t i t l e d t o b e n e f i t s p r o v i d e d by t h e Workers' Compensation

A c t , and t h e judgment of t h e Workers' Compensation C o u r t i s

affirmed.




W e Concur:
                                           P